In an action, inter alia, to recover damages for fraud, the plaintiffs appeal from an order of the Supreme Court, Queens County (Grays, J.), dated October 3, 2003, which denied their motion to preliminarily enjoin the defendants from selling or encumbering certain real property, to vacate a conveyance of the real property, and to stay enforcement of a warrant of eviction.
Ordered that the order is affirmed, with costs.
To demonstrate entitlement to a preliminary injunction, the movant must demonstrate a probability of success on the merits, danger of irreparable harm in the absence of an injunction, and a balance of the equities in favor of granting the injunction (see CPLR 6301; Aetna Ins. Co. v Capasso, 75 NY2d 860, 862 [1990]; *460Doe v Axelrod, 73 NY2d 748, 750 [1988]; 1659 Ralph Ave. Laundromat Corp. v Ben David Enters., 307 AD2d 288, 289 [2003]). The Supreme Court properly denied the plaintiffs’ motion because the plaintiffs failed to demonstrate a probability of success on the merits. Florio, J.P., Schmidt, Adams and Fisher, JJ., concur.